 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
       Donald W Wright,
 7                                                        No. 3:19-cv-05279-RBL-JRC
 8                                  Plaintiff,
              v.                                          ORDER ADOPTING REPORT AND
 9                                                        RECOMMENDATION
       State of Washington Department of
10     Corrections et al.,
                                  Defendants.
11

12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
13
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
14
     record, does hereby find and ORDER:
15

16          (1)    The Court adopts the Report and Recommendation.

17          (2)    Plaintiff’s Motion to Withdraw Complaint Without Prejudice (Dkt. 18) is granted,
                   and Plaintiff’s claims are dismissed without prejudice. Plaintiff’s request for an
18                 undefined stay of this case is denied.
19
            (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
20                 Defendants, and to the Hon. J. Richard Creatura.

21          DATED this 19th day of September, 2019.
22

23                                                        A
                                                          Ronald B. Leighton
24
                                                          United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
